UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7136



JOHN L. BOWMAN,

                                             Plaintiff - Appellant,

          versus


A. WICKS, Sergeant; MARY COILBERT, Nurse; JACK
LEE, Warden; GENE SHINAULT, Assistant Warden;
DOC WATSON, Inmate Hearings,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-02-813-7)


Submitted:   September 20, 2002           Decided:   October 8, 2002


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John L. Bowman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John L. Bowman, a Virginia inmate, appeals the district

court’s order denying relief on his 42 U.S.C. § 1983 (2000)

complaint under 28 U.S.C. § 1915A (2000).              We have reviewed the

record and the district court’s opinion and find that this appeal

is frivolous.    Accordingly, we dismiss the appeal on the reasoning

of the district court.        See Bowman v. Wicks, No. CA-02-813-7 (W.D.

Va. July 12, 2002).          We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   the    court   and   argument   would   not    aid   the

decisional process.




                                                                     DISMISSED




                                       2